COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 02-06-455-CV





GHOLAMEREZA VAFAIYAN, 

A/K/A GHOLUMREZA VAFAIYAN

AND REZA VAFAIYAN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY



------------





MEMORANDUM OPINION
(footnote: 1)


Gholamereza Vafaiyan, a/k/a Gholumreza Vafaiyan and Reza Vafaiyan, pro se, is attempting to appeal the trial court’s order denying his motion to recuse the Honorable Mark T. Price from presiding over his case.



An order denying a motion to recuse is not appealable until a final judgment has been rendered in the case.
(footnote: 2)  On December 14, 2006, we notified appellant of our concern that we lacked jurisdiction over the appeal and that, unless he filed a response showing grounds for continuing the appeal, the appeal was subject to dismissal for want of jurisdiction.
(footnote: 3)  No response has been filed.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4) 



PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  JANUARY 18, 2007 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. Civ. P.
 18a(f); 
In re Union Pac. Res. Co.,
 969 S.W.2d 427, 428 (Tex. 1998).


3:See
 
Tex. R. App. P.
 42.3(a).


4:Id.;
 
Tex. R. App. P.
 43.2(f).